Citation Nr: 1455975	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-25 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased (compensable) rating for status post right biceps strain.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1969 to November 1972.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The claim was remanded by the Board in December 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again for the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that he is afforded every possible consideration.

The Veteran's claim was remanded previously because the Board determined that a January 2011 VA examination was inadequate for rating purposes.  Specifically, the Board cited the fact that the examiner did not provide a rationale for his opinion that the Veteran's then-current symptoms were related to his service-connected arm disability.  In its remand directives, the Board ordered a new VA examiner to "set forth all manifestations of the Veteran's right biceps strain disability, to include muscle and neurological impairment" and to reconcile the findings of the previous January 2011 VA examination report.  A new examiner was also directed to acknowledge and consider the Veteran's lay statements concerning his current symptoms.  

Key to the Veteran's claim is his current belief that he suffers from neurological symptoms of his right arm, including carpal tunnel syndrome, that are related to his service-connected right bicep condition.  

He was afforded a new VA examination in January 2014.  The examiner noted the Veteran's complaints of pain and numbness.  He also noted the Veteran's past diagnosis of carpal tunnel syndrome and a release performed in 2008 to treat this condition.  However the examiner does not address the Veteran's contentions that he is suffering from a neurological condition of his right arm that is associated with his service-connected right bicep condition.  

Therefore, remand is necessary to provide an addendum opinion regarding whether he has an associated neurological disabilities to ensure compliance with the December 2013 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Accordingly, the case is REMANDED for the following action:

1. Send the claims file back to the VA examiner who performed the January 2014 examination for an addendum opinion.  The examiner must comment on whether the Veteran suffers from any neurological conditions as a result of his service-connected right bicep condition.  In providing this comment, he must address the Veteran's lay contentions that he experiences burning in his right hand and fingers as a result of the bicep injury.  For any opinion expressed, the examiner must provide a complete and detailed rationale.  

If the examiner who performed the January 2014 examination is no longer available to provide this supplemental comment, then have someone else equally qualified do so.  In this eventuality, however, this may require having the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed.

2. Next, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if the additionally comment has not been provided in full.

3. Finally, readjudicate this claim in light of this and all other additional evidence. If the claim continues to be denied, send the Veteran and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




